DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/606,819 and the preliminary amendment filled on 10/23/2019.
Claims 1, and 3-21 are presented for examination.

Claim Objections
Claims 1, 3-6, 9, 11-18 and 21 are objected to because of the following informalities:
a)	Regarding claim 1, the phrase “the support structure” on lines 4, 8 and 10 should apparently be “the flexible support structure” for consistency of wording of the phrase. Claims 3-6, 9, 11-12, 14, 17 and 21 are also objected for the same reasons as discussed above with respect to claim 1. Appropriate correction is required. 
b)	Regarding claim 1, the phrase “the shell” on lines 4, 8 and 10 should apparently be “the flexible shell” for consistency of wording of the phrase. Claims 3-5, 13-17 and 21 are also objected for the same reasons as discussed above with respect to claim 1. Appropriate correction is required. 
c)	Regarding claim 18, the phrase “the form of a particularly piezoelectrically driven pump or a blower” should apparently be “[[the]]a form of a particularly piezoelectrically driven pump or a blower”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 3-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1, the phrase “the device” on line 6, renders the claim indefinite because it is unclear whether the device is referred to the collision device or other than the collision device. Claims 3-5, 9, and 13-17 are also rejected for the same reason as discussed above with respect to claim 1.
Claims 1, 3-19 and 21 recite the phrase “characterized” which renders the claim indefinite because it is unclear what is characterized in, and there is no particulars in the specification for further defining of characterized in. 
Claims 13, 15 and 16 cite the phrase “the thickness of the shell” and “the rigidity of the shell”, which lacks sufficient antecedent basis because there is no previous citation of any thickness of the shell and rigidity of the shell in the claim.
Claim 20 cites the phrase “the same” which renders the indefinite because it is not clear what the same is referred for.
Claim 21 cites the limitation “means of a generative manufacturing process”. The boundary of this limitation is ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Claims 3-21 are also rejected by the virtue of their dependency on independent claim 1.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Objections (having allowable subject matter)
Claims 1 and 3-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and claims objections for informalities, set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the closest prior art, Zillich (WO2016/000005, this reference is from IDS filed on 10/21/2019, English equivalent of US 2017/0136633 is used for claim mapping) teaches a collision detection device (See Fig. 1) for detecting a collision of a handling device with an obstacle (See Abstract, “service robots and manipulators from collisions within their workspace”, and/or see Para. [002]-[004], in a background art, discloses “collision detection”), comprising at least one gas-filled chamber (see in para. [003], in a background art, discloses “gas-filled protective covers”, and/or see Para. [0005], “protective cover with gas fill).
Another closest prior art, Kalliske et al. (US 2008/0185823) teaches, at least one gas-filled chamber which is surrounded by a flexible shell being deformable by collision with an obstacle and comprises a flexible support structure, wherein the support structure forms a damping element (see Para. [0033], “The airbag includes an inner chamber enclosed by an inner covering and a plurality of outer chambers that are arranged outside the inner chamber. The inner chamber forms an inner region of the airbag when inflated and the outer chambers at least partially surround the inner chamber when inflated”, and Para. [0024], “dampen the impact of a person against the engine hood in the event of collision”, and in Para. [0040], “the inner chamber 2 provide a gas-filled cushion to dampen the impact of the person”), which together with the shell mechanically damps forces acting during a collision (See Para. [0039]-[0040], discloses “A certain distance can be provided between the covering sections 31 that is only overcome when the impact of a person against the airbag in the direction of the inner chamber 2 causes the outer chambers 3 to receive an impact force. Therefore, the outer chambers 3 and the remaining outer chambers 3 and the inner chamber 2 provide a gas-filled cushion to dampen the impact of the person”).
Another prior art, Walter et al. (WO 2011/082979, attached English translate is used for claim mapping) teaches, a pressure sensor for measuring gas pressure inside the at least one gas-filled chamber (See Para. [0375], “monitor pressure of the chamber”).
Another prior art, Kuwahara et al. (DE102009040365A1, attached English translate is used for claim mapping) teaches in Para. [0004], “The collision detection device detects the pressure change as a collision when a pressure detected by the pressure sensor is e.g. B. exceeds a predetermined threshold.”
Nevertheless, the prior arts as cited above fails to discloses the claimed feature of “wherein the device is attachable to the handling device so as to cover at least a first and a second portion of the handling device, characterized in that the shell and the support structure are integrally formed with each other and provide a mutually different degree of damping in a first region and in a second region, wherein the shell and the support structure are manufactured by a generative manufacturing and in combination with the other limitations of the claim.
Claims 3-21 depend either directly or indirectly upon independent claim 1. Therefore, claims 3-21 would be allowable by virtue of its dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664